Citation Nr: 1737366	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-28 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating (or evaluation) in excess of 10 percent for residuals of subarachnoid hemorrhage, to include headaches.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is currently with the RO in Indianapolis, Indiana.

In February 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is again REMANDED to the AOJ.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of an increased rating in excess of 10 percent for residuals of subarachnoid hemorrhage.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Pursuant to the February 2017 Board Remand, the Veteran underwent a VA examination of the central nervous system in March 2017.  There, in pertinent part, the VA examiner indicated that the symptoms or neurologic effects that are attributable to the subarachnoid hemorrhage are headaches, vertigo, and a limp.  As mentioned in the February 2017 Board Remand, the Veteran's subarachnoid hemorrhage has been rated under 38 C.F.R. § 4.12a, Diagnostic Code 8009, for hemorrhage of a brain vessel.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  This Diagnostic Code provides for an initial disability rating of 100 percent for six months, with the disability being rated thereafter based on residuals, at a minimum disability rating of 10 percent.  A Note to 38 C.F.R. § 4.124a provides that it is required for the minimum ratings for residuals under Diagnostic Codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as the bases of evaluation can be cited, in addition to the codes identifying the diagnoses.  Id.

Here, while the March 2017 VA examiner indicated that vertigo is a symptom or neurologic effect that is attributable to the subarachnoid hemorrhage, the record, including the Veteran's copious VA treatment records, is unclear as to whether the Veteran has objective findings supporting the diagnosis of vertigo.  Indeed, peripheral vestibular disorders are rated using the Schedule of Ratings for Diseases of the Ear.  38 C.F.R. § 4.87.  A Note to 38 C.F.R. § 4.87, Diagnostic Code 6204, indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  Hearing impairment or suppuration should be separately rated.  For these reasons, another VA examination is warranted to assist in determining whether there are objective findings supporting the diagnosis of vertigo.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination to assist in determining the current nature and etiology of the Veteran's subjective complaints of dizziness.  The relevant documents in the record should be made available to the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Does the Veteran have objective findings of a current disability characterized by dizziness, to include vertigo?  If the Veteran does not have a diagnosed disability manifesting in dizziness, the VA examiner should so state.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of an increased rating in excess of 10 percent for residuals of subarachnoid hemorrhage in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

